NUMBER 13-13-00683-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ABEL ISAAC LONGINOS,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On Appeal from the 197th District Court
                         of Cameron County, Texas.



                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Longoria
                    Memorandum Opinion Per Curiam

      Appellant, Abel Isaac Longinos, attempts to appeal his conviction for indecency

with a child.   The trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal,” and “the defendant has waived the right of appeal.”

See TEX. R. APP. P. 25.2(a)(2).
       On March 7, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On April 14, 2014, counsel filed an Anders brief with this Court and a motion for

leave to file brief. Appellant’s motion for leave to file brief is GRANTED. Counsel’s

Anders brief does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any other pending motions are dismissed as moot.

                                                                       PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of May, 2014.




                                             2